DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/699,808, filed on 03/21/2022.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit”, “an editing unit”, “a transmission unit”, “a reception unit”, and “a storage unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see Specification, paragraph 0097). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 4-6, 10, 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shinya Suzuki U.S. Patent Application No. 2019/0303057 (hereinafter Suzuki).
Regarding claim 1, Suzuki discloses a non-transitory computer-readable storage medium storing a program for causing an information processing apparatus which communicates with a server system to execute a control method (A mobile terminal device 105 has a storage unit and a program stored in the flash 403.  An NFC unit 406 is a communicating unit that performs short-range wireless communication with an external device; paragraphs 38-39, 74, Figures 1, 4, 6), wherein the control method comprises: 
	acquiring print setting information of a first print instruction in a first format transmitted from the information processing apparatus to a printing apparatus without going through the server system (As the format of the content to be printed that is delivered from the application 500, the standard print format, and the standard print protocol. The converted data is sent to the image forming apparatus 101 through the Wi-Fi unit 405; paragraph 48, Figure 5C); 
	editing the acquired print setting information (Mobile terminal device 105 forms a UI. The UI is configured to correspond to abilities (functions) of the image forming apparatus, such as set items that can be performed by the image forming apparatus 101, and set values; lines 1- 7 of the paragraph 55); and 
	transmitting a second print instruction including the edited print setting information to the server system (Standard print function unit 505 of the mobile terminal device 105 sends a job to the print server 102 using the destination information regarding the print server 102 that is indicated by the ability information (11); lines 9-11 of the paragraph 55, Figure 6).

Regarding claim 4, Suzuki discloses the non-transitory computer-readable storage medium according to claim 1, wherein the first print instruction is in a format different from a format based on the IPP specification and is generated by print data generation software which generates a print instruction in the first format (IPP as the format of the content to be printed that is delivered from the application 500, the standard print format, and the standard print protocol; paragraph 48, Figure 5C).

Regarding claim 5, Suzuki discloses the non-transitory computer-readable storage medium according to claim 1, wherein a print history is stored based on the second print instruction by the server system (Standard print function unit 505 of the mobile terminal device 105 sends a job to the print server 102 using the destination information regarding the print server 102 that is indicated by the ability information (11). Upon receiving the print job from the mobile terminal device 105, a print server application 600 in the print server 102 performs processing to register the received print job to the job management DB 610 (12); paragraph 55, Figure 6).

Regarding claim 6, Suzuki discloses the non-transitory computer-readable storage medium according to claim 1, wherein editing for adding first information to the acquired print setting information is executed, and wherein, in a case where the second print instruction to which the first information is added is transmitted to the server system, the printing apparatus does not execute printing (Standard print function unit 505 of the mobile terminal device 105 sends a job to the print server 102 using the destination information regarding the print server 102 that is indicated by the ability information (11). Upon receiving the print job from the mobile terminal device 105, a print server application 600 in the print server 102 performs processing to register the received print job to the job management DB 610 (12); paragraph 55, Figure 6).

Regarding claim 10, Suzuki discloses a print system including an information processing apparatus, a server system, and a printing apparatus (A network configuration of a printing system, paragraph 22, Figures 1, 6), 
	wherein the information processing apparatus (A mobile terminal device 105, Figure 1) comprises: 
	an acquisition unit configured to acquire print setting information of a first print instruction in a first format transmitted from the information processing apparatus to the printing apparatus without going through the server system (As the format of the content to be printed that is delivered from the application 500, the standard print format, and the standard print protocol. The converted data is sent to the image forming apparatus 101 through the Wi-Fi unit 405; paragraph 48, Figure 5C); 
	an editing unit configured to edit the acquired print setting information (Mobile terminal device 105 forms a UI. The UI is configured to correspond to abilities (functions) of the image forming apparatus, such as set items that can be performed by the image forming apparatus 101, and set values; lines 1- 7 of the paragraph 55); and 
	a transmission unit configured to transmit a second print instruction including the edited print setting information to the server system (Standard print function unit 505 of the mobile terminal device 105 sends a job to the print server 102 using the destination information regarding the print server 102 that is indicated by the ability information (11); lines 9-11 of the paragraph 55, Figure 6), 
	wherein the server system (A print server 102 / A user management server 103, Figures 1, 6) comprises: 
	a reception unit configured to receive the second print instruction transmitted from the information processing apparatus (Upon receiving the print job from the mobile terminal device 105, a print server application 600 in the print server 102 performs processing to register the received print job to the job management DB 610 (12); lines 14-17 of the paragraph 55, Figure 6); and 
	a storage unit configured to store a print history based on the received second print instruction, and wherein the printing apparatus does not execute printing based on the second print instruction received by the server system (Print server 102 accesses the job management DB 610 through the print server application 600 (15). The print server 102 sends back the job information regarding the corresponding user to the image forming apparatus 101 (16); paragraph 70, Figure 6).

Claims 13-15 have been analyzed and rejected w/r to claims 4-6, respectively above.

Allowable Subject Matter
9.	Claims 2-3, 7-9, 11-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	MISHIMA et al. (US 2016/0173731) discloses extracting a first image identifying input data and a second image identifying a storage area, store the input data identified by the first image in the storage area identified by the second image.
	Iwata (US 6,778,289) discloses user produces a document information transmission request including the source specifying information indicating a site where a desired document is likely to be available and transmits this request to the predetermined printer E101 which has the access rights to the site.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675